Citation Nr: 0124734	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  93-21 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to secondary service connection for a psychiatric 
disorder, to include the aggravation of a non-service-
connected psychiatric disorder by a service-connected back 
disability.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from January 1941 to November 
1945, with a period of active duty training from May 6, 1951 
to May 20, 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1991 rating decision of the 
RO, which found, in pertinent part, that no new and material 
evidence had been submitted to reopen a claim of service 
connection for psychiatric disorder.  

The Board remanded the appeal in August 1995 for additional 
necessary development.  At that time, the Board recognized 
that appellate review was confined to the issue of secondary 
service connection for a psychiatric disorder, and the 
Board's remand requests included consideration be given to 
Allen v. Brown, 7 Vet. App. 439 (1995).  The requested 
development was not initially completed, and in March 1998, 
the Board again remanded the appeal for consideration of 
Allen.  In November 1998, the requested development was 
completed.  


FINDINGS OF FACT

1.  A current psychiatric disorder, to include an anxiety 
disorder, dysthymia, and a depressive disorder, is not shown 
to be due to the veteran's service-connected residuals of a 
fracture of the T-11, T-12, with degenerative arthritis, 
myositis, radiculitis, and tenosynovitis short hamstring.  

2.  The veteran's current psychiatric disorder, variously 
diagnosed as anxiety disorder, dysthymia, and a depressive 
disorder, is not shown to have undergone a pathological 
increase in severity due to the veteran's service-connected 
residuals of a fracture of the T-11, T-12, with degenerative 
arthritis, myositis, radiculitis, and tenosynovitis short 
hamstring.  


CONCLUSION OF LAW  

A current psychiatric disorder, to include an anxiety 
disorder, dysthymia, or a depressive disorder, is not shown 
to be secondary to, or aggravated by, the veteran's service-
connected residuals of a fracture of the T-11, T-12, with 
degenerative arthritis, myositis, radiculitis, and 
tenosynovitis short hamstring.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1155, 7105 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for an acquired 
psychiatric disorder, claimed as secondary to service-
connected residuals of a fracture of the T-11, T-12, with 
degenerative arthritis, myositis, radiculitis, and 
tenosynovitis short hamstring (back disorder herein).  The 
Board notes that on November 9, 2000, President Clinton 
signed into law the Veterans Claims Assistance Act of 2000, 
which provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate any appellant's claim for a benefit under laws 
administered by VA.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C.A. § 5103A).  

In the instant case, the Board finds that the RO and VA 
complied with the requirements of the statute.  In August 
1995 and March 1998, the Board remanded the appeal so as to 
afford the veteran all reasonable opportunities to identify 
any additional non-VA (private) treatment records, and for 
thorough and complete VA examinations, and to obtain all 
identified VA treatment records.  The RO requested additional 
VA treatment records from various facilities, and some 
additional records were obtained or translated into English.  
It is additionally noted that in reply to the RO's request 
for copies of medical records, as identified by the veteran, 
the Social Security Administration (SSA) indicated in 
September 1996 that they had no records for the veteran.  
Since then, the veteran has not indicated that any additional 
records exist which have not already been obtained by VA.  
Accordingly, the VA has complied with VCAA; no further action 
or development of the claim on appeal is indicated or 
appropriate.  

The VA also has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (to be codified as amended at 
38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  A November 1991 supplemental statement 
of the case provided the veteran with the laws and 
regulations governing his claim.  Supplemental statements of 
the case were also issued on several occasions.  The most 
recent supplemental statement of the case, issued in November 
1998, contained the pertinent laws and regulations governing 
service connection on a secondary basis, and service 
connection due to aggravation.  The Board concludes that the 
discussions of the letters mailed to the veteran and the 
supplemental statements of the case informed him of the 
manner of evidence required to prevail in his claim, and that 
the VA's notification requirements have been met.  

Therefore, the Board finds that a remand would serve no 
useful purpose for this issue.  See Soyini v. Derwinski 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Further development and further expending of the 
VA's resources is not warranted.  Any "error" to the 
veteran resulting from this decision does not affect the 
merits of his claim or substantive rights, for the reasons 
discussed above, and is therefore, harmless.  See 38 C.F.R. 
§ 20.1102.  

The VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do no provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Service connection may be granted for disability resulting 
from a disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Certain conditions, including psychoses, 
may be deemed by VA to be chronic, and these conditions will 
be presumed to have been incurred in service if they were 
manifested to a compensable degree within one year after 
service-that is, if the criteria for a 10 percent rating are 
met within a prescribed period of time after the veteran's 
service ended (one year for psychoses), even though there is 
no record of the conditions in service.  The presumption is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran asserts that his service-connected back disorder 
caused or aggravated a current psychiatric disorder, so as to 
warrant service connection.  Pertinent to this assertion, 
service connection may be granted for a "[d]isability which 
is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a); Harder v Brown, 5 
Vet. App. 183, 187-89 (1993); Leopoldo v. Brown, 4 Vet. App. 
217, 216 (1993).  That regulation has been interpreted to 
permit service connection for the degree of aggravation to a 
nonservice connected disorder that is proximately due to or 
the result of a service-connected disorder. See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  When aggravation of a 
nonservice-connected condition is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.  

The veteran asserts that his service-connected back disorder 
caused or aggravated his psychiatric disorder.  As detailed 
in the Board's decisions of May 1971, December 1981 and April 
1989, the veteran's service medical records show treatment 
for a pre-existing nervous or neuropsychiatric disorder which 
the veteran has had since his early childhood, clearly prior 
to when he sustained a back injury in the early 1950's (as 
further detailed below).  Thus, in the first instance, the 
veteran's service medical records will not support any 
finding that his service-connected residuals of a 1950 back 
disorder caused a psychiatric disorder first shown years 
earlier while in service in World War II (WWII).  

As to whether any current psychiatric disorder was caused or 
aggravated by the veteran's service-connected back injury 
residuals, it must be noted that the veteran's assertions on 
appeal have not been wholly consistent over time, nor do they 
represent an accurate description of his inservice back or 
psychiatric treatment, as documented in his service medical 
records.  Specifically, in his January 1993 substantive 
appeal, the veteran asserted, "I never received treatment 
for my nervous condition before I enter[ed] [...] the Army."  
However, service medical records show, as the Board has long 
found, treatment for a pre-existing neuropsychiatric disorder 
variously diagnosed as hysteria, fainting spells, epilepsy 
(questionable petit mal type), and mild neurocirculatory 
asthenia manifested by tachycardia, chest pain, fainting 
spells, and dyspnea, which the veteran is documented to have 
repeatedly described as having had since "early childhood" 
and "since he was a little boy...believe[d to be] epilepsy."  
See service medical record and personal history dated 
February 15, 1942.  See also, Service treatment records of 
September 1941 and August 1944.  

Given the above, the Board has very closely reviewed the 
voluminous medical evidence of record, including the service, 
VA, and private medical records dated from 1941 to the 
present.  Attention is also be given the nature of the 
veteran's service-connected back disorder.  An August 1950 
hospital treatment summary indicates treatment for a 
traumatic back injury in August 1950-between periods of 
active duty.  In pertinent part, this report includes an 
incidental and misleading reference to the veteran having 
suffered from nervous attacks "since" he was in the Army.  
The veteran has repeated this history presently on appeal, 
claiming both that he has had nervous attacks since service 
as well as since his back injury.  

However, the post-service medical evidence shows treatment 
for a psychiatric disorder, variously diagnosed as an anxiety 
disorder, dysthymia, and a depressive disorder, from no 
earlier than August 1972.  On VA hospitalization in August 
1972, the veteran reported that when he becomes depressed and 
anxious, his back pain gets worse-the converse of his 
present argument on appeal, that his back pain aggravates a 
current psychiatric disorder.  

From February 1988, the veteran was seen at a VA facility for 
anxiety, which was eventually diagnosed as probable dysthymic 
disorder in May 1989.  In August 1989 the veteran was 
diagnosed with major depression disorder.  

The strongest evidence in support of the veteran's claim 
consists of the private medical statements of P. A. Seda, 
M.D., some statements of which have required translation from 
Spanish to English.  It must initially be noted that the VA 
has also obtained some treatment records from Dr. Seda, which 
are silent as to the etiology of present psychiatric 
symptomatology, although no additional records were kept and 
these are unavailable.  See VA examination in August 1998.  
In a March 1992 statement, Dr. Seda finds that the veteran is 
totally and permanently incapacitated due to service-related 
physical and mental symptoms, including auditory 
hallucinations, intense restlessness, insomnia, suicidal 
tendencies, as well as a "sensation of worthlessness 
secondary to his poor physical performance and depressive 
mood."  In a December 1992 statement (original in English 
and type-written), Dr. Seda indicates that since 1988, the 
veteran has been seen for major depressive condition.  Dr. 
Seda further opines that the veteran's depression is markedly 
increased as a result of his "traumatic impairment" and 
"physical hallucinations, intense restlessness, insomnia, 
and suicidal tendencies."  Additionally, it is opined that 
the veteran experiences a "[s]ensation of worthlessness 
secondary to his poor physical performance and impotence."  
In an April 1993 medical statement, Dr. Seda opines, based on 
the veteran's report of a past medical history which includes 
no convulsion or epileptic seizure or grave or serious mental 
illness prior to his military service, that the veteran's 
current depressive state is the direct result of his 
traumatic condition while serving the U.S. military in 1951.  

On VA psychiatric examination in October 1995, the veteran 
reported difficulty with his nerves, and a feeling of being 
anxious, particularly since an incident in 1978 while at 
work.  On examination, the veteran presented as casually 
dressed, he was clean, wore a hat, and walked slowly with the 
help of a cane.  The veteran was alert, he knew that he was 
in a hospital, and was cooperative, but rather depressed 
looking.  There were no delusional material, no perceptive 
disorder, no mannerisms, and no looseness of association.  He 
was oriented in all three spheres, his memory was preserved, 
and no suicidal ruminations were detected.  The veteran 
appeared chronically depressed, and at times he tended to 
cry.  His judgment was preserved.  The diagnosis was 
dysthymia, and the veteran was considered to be competent.  
After a review of the claims folder, the examiner opined that 
the veteran's psychiatric condition was not directly due to 
his service-connected back disorder, but that there was 
"some relationship."  

In March 1998, the Board found that the above VA examination 
report and opinion statement was clearly insufficient and in 
need of clarification on further VA examination.  

On VA examination in August 1998, the veteran reported 
problems with his nerves since service.  The veteran 
indicated that his private psychiatrists did not keep any 
records.  He complained of poor sleep, frequent awakenings, 
and anxiety.  As on prior VA examination, the veteran 
presented as clean, neatly dressed, and well-groomed, he was 
alert, and oriented in three spheres, and he had no 
hallucinations.  His mood was slightly anxious, but his 
affect exhibited a full range, his attention, concentration, 
and memory were good, and his speech was clear and coherent.  
He had no thought or perceptual disorders.  He was not 
thought to be suicidal or homicidal.  Insight and judgment 
were fair, and he exhibited good impulse control.  The 
diagnoses were anxiety disorder, mild, and dependent and 
histrionic personality traits.  The examiner opined, after 
review of the entire VA claims folder, that the veteran's 
neuropsychiatric disorder is a separate entity from his 
service-connected back disorder.  Further, the VA examiner 
was of the opinion that the neuropsychiatric disorder was 
neither directly related to, nor aggravated by, the service-
connected back condition.  

The Board initially notes that the various medical statements 
of Dr. Seda include contradictions, including the contrast 
between his March 1992 statement that the veteran's 
"sensation of worthlessness [is] secondary to his poor 
physical performance and depressive mood," which contrasts 
with his later December 1992 conclusion that the veteran's 
"[s]ensation of worthlessness [is] secondary to his poor 
physical performance and impotence."  Additionally, it is 
reasonable to assume that Dr. Seda's December 1992 statement 
more accurately reflects his opinion.  Thus, his most final 
opinion appears to be that the veteran's "sensation of 
worthlessness" is associated with the veteran's "physical 
impairments," and not any psychiatric disorder.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that it is harmless error for the Board to 
fail to specifically refer to a medical statement "purporting 
to link current symptomatology to service" when that opinion 
has been clearly rebutted by the other evidence of record 
which did not make such a link to service.  McGraw v. Brown, 
7 Vet. App. 138 (1994).  While the Board here specifically 
notes Dr. Seda's statement, the Board places little probative 
value on these statements for several reasons other than 
being internally inconsistent as to several aspects.  
Firstly, Dr. Seda's opinions are not shown to rest on any 
review of the veteran's documented clinical history, but 
rather, on a medical history given by the veteran.  As noted 
above, the veteran's reported clinical history is 
contradicted by his documented medical history, particularly, 
the service medical records and records of 1950 and 1951.  

The veteran's service medical records clearly show some 
nervous or neuropsychiatric disorder prior to his service-
connected residuals of a back injury-possibly since 
childhood.  Evidence which is simply information recorded by 
a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence, because a medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise.  That is, a bare transcription of a lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  See LeShore v. Brown, 8 Vet.App. 406 (1995); 
See also, Grottveit v. Brown, 5 Vet.App. 91 (1993); Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  

A final point weighs heavily against the validity of Dr. 
Seda's statements: Dr. Seda indicates that the veteran's back 
disorder merely aggravated some depression, that is, 
aggravated one aspect of the veteran's psychiatric 
symptomatology, without any aggravation of the underlying 
neuropsychiatric pathology.  The distinction is critical 
because only the aggravation of the underlying pathology 
allows for secondary service connection, not the aggravation 
of a symptom.  See Allen v. Brown, 7 Vet. App. 439 (1995); 
See also, Verdon v. Brown, 8 Vet. App. 529, 537 (Holding that 
temporary or intermittent flare-ups during service of a pre-
existing disease or injury are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to the symptoms, is worsened); 
accord, Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994).  

To be clear, Dr. Seda's March 1992 statement is limited in 
its scope, and merely indicates that the veteran's 
"depression"-a symptom of his "major depressive 
disorder," had increased due to his "traumatic impairment 
while in the service"-presumably a reference to his 
traumatic back injury, the residuals of which are service-
connected.  To the extent that Dr. Seda expresses a belief 
that the veteran's depression had been markedly increased as 
a result of his traumatic low back injury, the statement 
appears to indicate a mere exacerbation of symptomatology, 
and not that any aggravation was the underlying pathology of 
his major depressive disorder-a term used by Dr. Seda 
elsewhere in the same documents.  Accordingly, Dr. Seda's 
statements are of less weight and probative value than the VA 
examination report of August 1998 which was based on a 
documented review of the entire VA claims file.  Allen, 
Supra.; Verdon, Supra.  Additionally, given the 
inconsistencies and overall equivocal nature of Dr. Seda's 
statements of record, and that they appear to be largely 
based on an unsubstantiated history provided by the veteran, 
the Board places less weight on his statements.  Cahall v. 
Brown, 7 Vet.App. 232 (1994).

In finding so, it is noted that an earlier VA examination 
report of October 1995 indicates that some relationship 
exists between the veteran's back disorder and his 
psychiatric disorder(s).  Such a statement can not support 
the claim on appeal, as it is generally vague, fails to 
indicate the nature of this relationship, and could merely 
indicate that the veteran's psychiatric disorder aggravates 
his already service-connected back disability, currently 
rated as 70 percent disabling.  Given the equivocal nature of 
this statement, and that it appears to be largely based on an 
unsubstantiated history provided by the veteran, the Board 
places less weight on this preliminary medical statement.  
Cahall, Supra.  

The Board finds that the August 1998 VA examination report 
and opinion are the most probative in this case.  This VA 
examiner stated that the veteran's neuropsychiatric disorder 
was neither directly related to, nor aggravated by, the 
service-connected back condition.  This opinion is the most 
probative in that it was based not only upon the examination, 
but upon a review of the medical records contained in the 
claims folder.  In other words, unlike the statements by Dr. 
Seda, it was based upon an accurate and objective study of 
the veteran's medical history, and not upon a history 
provided by the veteran.  Furthermore, instead of being vague 
and internally contradictory like the October 1995 opinion, 
the August 1998 opinion answers the pertinent question 
regarding the possibility of a relationship in a clear and 
precise manner.  Therefore, entitlement to service connection 
for the veteran's psychiatric disorder is not warranted. 

In finding that secondary service connection is not 
warranted, the Board gives due consideration to the veteran's 
claims and assertions on appeal.  However, service connection 
requires competent medical evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); See also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997), cert. den. sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  While a lay witness is competent to 
testify about some things, including in-service events, 
continuity of post-service symptomatology, or the chronicity 
of current psychiatric symptomatology, secondary service 
connection is not warranted unless the record contains 
competent medical evidence linking the current psychiatric 
disorder to the service-connected back pathology.  See Epps, 
Supra; Savage v. Gober, 10 Vet. App. 489, 494-95, 497 (1997).  
The instant claim fails for lack of this sort of medical 
evidence.  

The Board has also considered whether the veteran is entitled 
to the benefit-of-the-doubt with respect to his claim.  
However, the benefit-of-the-doubt doctrine applies only if 
the evidence is first in equipoise.  However, in this case, 
as the weight of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

The claim of entitlement to secondary service connection for 
a psychiatric disorder, to include the aggravation of a non-
service-connected psychiatric disorder by a service-connected 
back disability, is denied.  



		
	JOHN L. PRICHARD
	Acting Member, Board of Veterans' Appeals


 

